Exhibit 10.1

Schedule of Salary Actions for Named Executive Officers

 

Name

   Current
Salary      Increase ($)      Increase (%)     New Salary*  

John D. Finnegan

   $ 1,325,000         —           —        $ 1,325,000   

Richard G. Spiro

     851,681       $ 38,319         4.5 %      890,000   

Paul J. Krump

     735,000         35,000         4.8        770,000   

Dino E. Robusto

     735,000         35,000         4.8        770,000   

Harold L. Morrison, Jr.

     630,000         30,000         4.8        660,000   

 

* Effective as of April 1, 2013